DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending for examination in this application.

Note
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
The information disclosure statement filed 17 January 2019 and 20 December 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 12 is objected to because of the following informalities: 
In claim 12, line 1, “reference collision rule is an collision rule” should read “reference collision rule is a collision rule”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-15 are directed to abstract idea of data collection analysis with mathematical techniques of numerical analysis. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: Claim 1 is directed to a method, which is a process, which is a statutory category of invention. Claim 13 is directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1 and 13 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of determining values for a model, constituting an abstract idea based on concepts performed in the human mind, or with the a space defining step, defining a simulation space having lattices;” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “a state determining step, determining a space occupation state by objects, a fluid state, and a probability distribution state of a particle with respect to a velocity of the particle, for nodes of the lattices of the simulation space;” is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “a flow effect generating step, generating a flow effect for nodes of the lattices of the simulation space by using a collision rule, as a probability distribution of a particle with respect to a velocity of the particle, which is obtained by satisfying a condition at which Tsallis divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value;” is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “a state renewal step, renewing a state of the simulation space, based on the flow effect generating step” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. In particular, claim 1 recites the additional element of “a space defining step, defining a simulation space having lattices” flow effect, fluid state and fluid flow, however this merely links the method to a technological environment. The processors in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and comparing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). As described in MPEP 2106.05(f), limitations that amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.). As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc.
Step 2B: Claim 1 includes the additional element of “fluid state”, “fluid flow” and “flow effect”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr
Claim 13 recites limitations similar to those of claim 1 and the rationale set forth above regarding step 2A, prongs 1 and 2 and step 2B apply. Claim 13 is also a process claim performing the steps of claim 1. Claim 13 recites the method within the preamble of the claim, such that the body of the claims do not use the additional elements of a state renewal step, renewing a state of the simulation space, based on the flow effect generating step; a state determining step, determining a space occupation state by objects, a fluid state, and a probability distribution state of a particle with respect to a velocity of the particle, for nodes of the lattices of the simulation space; a flow effect generating step, generating a flow effect for nodes of the lattices of the simulation space by using a collision rule, as a probability distribution of a particle with respect to a velocity of the particle, which is obtained by satisfying a condition at which Renyi divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value; and a state renewal step, renewing a state of the simulation space, based on the flow effect generating step in a meaningful way. The claim recites the additional elements of a fluid flow, fluid state and flow effect
The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 discloses wherein the space occupation state of a node in the lattices by the objects is the state whether the node is in a position where the fluid flows freely or in a position where the fluid is prevented from being flowed by the objects. This is a process step that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 3 discloses wherein the fluid state includes a density, a pressure, a temperature and a flow velocity of the fluid. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 4 discloses wherein the flow effect generating step and the state renewal step are repeated. This is a process step that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 5 discloses wherein in the space defining step, in the case of the simulation space is partitioned according to the sizes of the lattices, the distances between neighboring nodes are homogeneous in each partitioned space. This is a process step that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 6 discloses wherein the lattice nodes are arranged with a checkerboard shape in two-dimensional space, and are arranged with a jungle gym shape having repeated hexahedrons in three-dimensional space. This is a process step that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 7 discloses wherein in the flow effect generating step, the flow effect is generated by using the collision rule which is obtained by satisfying a condition at which Tsallis divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value under a given first constraint. This is directed to the abstract idea of data analysis with mathematical techniques of Tsallis divergence. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 8 discloses wherein the first constraint comprises at least one of the conditions among a condition of conservation of mass, a condition of conservation of momentum, a condition of conservation of energy, and a condition of energy transfer velocity. This is a process step that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 9 discloses wherein concerning for the first constraint, 
    PNG
    media_image1.png
    689
    981
    media_image1.png
    Greyscale
 This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 10 discloses wherein concerning the first constraint, as for a set of discretized particle velocity {vi | i = 1, 2, …, q} having a given number of elements q, an n-th moment                     
                        
                            
                                μ
                            
                            
                                n
                            
                        
                        (
                        
                            
                                a
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                a
                            
                            
                                2
                            
                        
                        ,
                        …
                        ,
                        
                            
                                a
                            
                            
                                d
                            
                        
                        )
                    
                 of the discretized particle velocity vi with respect to a collision rule ri is defined as Equation 8,
    PNG
    media_image2.png
    136
    730
    media_image2.png
    Greyscale
 

Dependent claim 11 discloses wherein the first constraint is defined as a combination of mathematical equations selected in y or more equations expressed as Equation 9,
    PNG
    media_image3.png
    205
    747
    media_image3.png
    Greyscale
 This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 12 discloses wherein the reference collision rule is an collision rule ri satisfying the first constraint under a given reference flow velocity and a given reference temperature, as a probability distribution of a particle with respect to a velocity of the particle, as for a set of discretized particle velocity {vi | i = 1, 2, …, q} having a given number of elements q. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 14 discloses wherein in the flow effect generating step, the flow effect is generated by using the collision rule which is obtained by satisfying a condition at which Renyi divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value under a given first constraint. This is directed to 
Dependent claim 15 discloses wherein concerning for the first constraint, 
    PNG
    media_image4.png
    715
    862
    media_image4.png
    Greyscale
 This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (U.S Publication No. 2012/0296615 A1), hereinafter Shim and in view of Chen et al. (U.S. Publication No. 2017/0124232 A1), hereinafter Chen.
As to claim 1, Shim discloses a method for simulating fluid flow, comprising:
a space defining step, defining a simulation space having lattices, (Fig. 1 (S10), Abstract, lines 1-3, A method for simulating fluid flow includes: discretizing a space in which a fluid flows into a regular lattice; assuming that fluid particles repetitively move and collide in the lattice);
a state determining step, determining a space occupation state by objects, a fluid state, and a probability distribution state of a particle with respect to a velocity of the particle, for nodes of the lattices of the simulation space, (Fig. 1 (S20), Paragraph [0048], After the space in which the fluid flows is discretized into the regular lattice (S10), it is assumed that the fluid particles repetitively move and collide in the lattice (S20), Paragraph [0037], the variable of the 
a state renewal step, renewing a state of the simulation space, based on the flow effect generating step, (Fig. 1 (S40), Paragraph [0066], Weight coefficients are obtained which correspond to the discrete velocities of the fluid particles which are calculated based on univariate polynomial equation, (S40)). 
Shim does not explicitly disclose a flow effect generating step, generating a flow effect for nodes of the lattices of the simulation space by using a collision rule, as a probability distribution of a particle with respect to a velocity of the particle, which is obtained by satisfying a condition at which Tsallis divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value.
Chen teaches a flow effect generating step, generating a flow effect for nodes of the lattices of the simulation space by using a collision rule, as a probability distribution of a particle with respect to a velocity of the particle, which is obtained by satisfying a condition at which Tsallis divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value, (Chen, Paragraph [0003], lines 2-4, the flow effect generation is realized by movement of particles in a volume of fluid, with the movement causing collision among the particles, Paragraph [0088], with respect to performing fluid dynamics, a Boltzmann distribution may be achieved by applying a set of collision rules (reference collision rule), Paragraph [0011], lines 1-5, the state vector at each lattice site includes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shim to incorporate the teachings of Chen for a flow effect generating step, generating a flow effect for nodes of the lattices of the simulation space by using a collision rule, as a probability distribution of a particle with respect to a velocity of the particle, which is obtained by satisfying a condition at which Tsallis divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value. Doing so enables the composition of producing the floating effect for the improvement of the fluid flow simulation which uses the structural lattice and the lattice gas process of the fluid flow simulation method corresponds to the predictable extent.
Regarding claim 3, Shim discloses the method of claim 2, wherein the fluid state includes a density, a pressure, a temperature and a flow velocity of the fluid, (Paragraph [0012], In an embodiment of the present disclosure, a step of measuring at least one of physical properties including temperature, density, pressure and speed of the fluid based on the lattice Boltzmann model may be further included).
Regarding claim 4, Shim discloses the method of claim 1, wherein the flow effect generating step and the state renewal step are repeated, (Paragraph [0066], Weight coefficients 
Regarding claim 5, Shim discloses the method of claim 1, wherein in the space defining step, in the case of the simulation space is partitioned according to the sizes of the lattices, the distances between neighboring nodes are homogeneous in each partitioned space, (Paragraph [0040], Referring to FIGS. 2A to 2C, the space in which the fluid flows may be divided into finite elements of a lattice. FIGS. 2Aa to 2C schematically show the space in which the fluid flows, divided into finite elements of a lattice).
Regarding claim 6, Shim discloses the method of claim 5, wherein the lattice nodes are arranged with a checkerboard shape in two-dimensional space, and are arranged with a jungle gym shape having repeated hexahedrons in three-dimensional space, (Paragraph [0045], FIGS. 4A to 4C show discrete velocity models of a 2-dimensional, hexagonal lattice Boltzmann model. FIG. 4A shows a set of seven discrete velocity models having a magnitude of 0 or 1. FIG. 4B shows a set of thirteen discrete velocity models having a magnitude of 0, 1 or 2. And, FIG. 4C shows a set of nineteen discrete velocity models having a magnitude of 0, 1, 2 or 3).
As to claim 7, Shim discloses the method of claim 1. However, Shim does not specifically teach wherein in the flow effect generating step, the flow effect is generated by using the collision rule which is obtained by satisfying a condition at which Tsallis divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value under a given first constraint.
Chen teaches wherein in the flow effect generating step, the flow effect is generated by using the collision rule which is obtained by satisfying a condition at which Tsallis divergence between the collision rule itself and a reference collision rule which is obtained under a given 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shim to incorporate the teachings of Chen wherein in the flow effect generating step, the flow effect is generated by using the collision rule which is obtained by satisfying a condition at which Tsallis divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value under a given first constraint. Doing so enables the composition of producing the floating effect for the improvement of the fluid flow simulation which uses the structural lattice and the lattice gas process of the fluid flow simulation method corresponds to the predictable extent.
Regarding claim 8, Shim discloses the method of claim 7, wherein the first constraint comprises at least one of the conditions among a condition of conservation of mass, a condition of conservation of momentum, a condition of conservation of energy, and a condition of energy                                 
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            e
                                            q
                                        
                                    
                                
                             satisfying Equation 9 to conserve physical properties such as mass, momentum, energy, etc.).
As to claim 13, Shim discloses a method for simulating fluid flow, comprising:
a space defining step, defining a simulation space having lattices, (Fig. 1 (S10), Abstract, lines 1-3, A method for simulating fluid flow includes: discretizing a space in which a fluid flows into a regular lattice; assuming that fluid particles repetitively move and collide in the lattice);
a state determining step, determining a space occupation state by objects, a fluid state, and a probability distribution state of a particle with respect to a velocity of the particle, for nodes of the lattices of the simulation space, (Fig. 1 (S20), Paragraph [0048], After the space in which the fluid flows is discretized into the regular lattice (S10), it is assumed that the fluid particles repetitively move and collide in the lattice (S20), Paragraph [0037], the variable of the fluid determined from the velocity distribution function of the particles and the physical parameters such as temperature, pressure, density and speed of the fluid depending on time); Examiner’s Note: The space is the occupied state by objects and the fluid state is for the characteristics of the fluid which include density, temperature, pressure and flow velocity of the fluid.
a state renewal step, renewing a state of the simulation space, based on the flow effect generating step, (Fig. 1 (S40), Paragraph [0066], Weight coefficients are obtained which correspond to the discrete velocities of the fluid particles which are calculated based on univariate polynomial equation, (S40)). 

Chen teaches a flow effect generating step, generating a flow effect for nodes of the lattices of the simulation space by using a collision rule, as a probability distribution of a particle with respect to a velocity of the particle, which is obtained by satisfying a condition at which Renyi divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value, (Chen, Paragraph [0003], lines 2-4, the flow effect generation is realized by movement of particles in a volume of fluid, with the movement causing collision among the particles, Paragraph [0088], with respect to performing fluid dynamics, a Boltzmann distribution may be achieved by applying a set of collision rules (reference collision rule), Paragraph [0011], lines 1-5, the state vector at each lattice site includes more bits to provide variation in particle energy and direction, collision rules (itself) involving subsets of the full state are employed, Paragraph [0002], lines 5-7, during a collision process, mass, momentum and energy are exchanged among the particles obeying conservation laws). Examiner’s Note: Renyi divergence is calculated based on the reference collision rule and the collision rule, but the collision rule is to be obtained. Also the first constraint may be at least one of the conditions among a condition of conservation of mass, energy, momentum, and energy transfer velocity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shim to incorporate the teachings of Chen  for a 
As to claim 14, Shim discloses the method of claim 13. However, Shim does not specifically teach wherein in the flow effect generating step, the flow effect is generated by using the collision rule which is obtained by satisfying a condition at which Renyi divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value under a given first constraint.
Chen teaches wherein in the flow effect generating step, the flow effect is generated by using the collision rule which is obtained by satisfying a condition at which Renyi divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value under a given first constraint, (Chen, Paragraph [0003], lines 2-4, the flow effect generation is realized by movement of particles in a volume of fluid, with the movement causing collision among the particles, Paragraph [0088], with respect to performing fluid dynamics, a Boltzmann distribution may be achieved by applying a set of collision rules (reference collision rule), Paragraph [0011], lines 1-5, the state vector at each lattice site includes more bits to provide variation in particle energy and direction, collision rules (itself) involving subsets of the full state are employed, Paragraph [0002], lines 5-7, during a collision process, mass, momentum and energy are exchanged among the particles obeying conservation laws). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shim to incorporate the teachings of Chen wherein in the flow effect generating step, the flow effect is generated by using the collision rule which is obtained by satisfying a condition at which Renyi divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value under a given first constraint. Doing so enables the composition of producing the floating effect for the improvement of the fluid flow simulation which uses the structural lattice and the lattice gas process of the fluid flow simulation method corresponds to the predictable extent.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (U.S Publication No. 2012/0296615 A1), hereinafter Shim and in view of Chen et al. (U.S. Publication No. 2017/0124232 A1), hereinafter Chen and in further view of Shim (KR 2015-0091592 A), hereinafter Shim KR.
As to claim 2, Shim discloses the method of claim 1. However, Shim does not specifically teach wherein the space occupation state of a node in the lattices by the objects is the state whether the node is in a position where the fluid flows freely or in a position where the fluid is prevented from being flowed by the objects.
Shim KR teaches wherein the space occupation state of a node in the lattices by the objects is the state whether the node is in a position where the fluid flows freely or in a position 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shim to incorporate the teachings of Shim KR wherein the space occupation state of a node in the lattices by the objects is the state whether the node is in a position where the fluid flows freely or in a position where the fluid is prevented from being flowed by the objects. Doing so enables the fluid to flow at regular intervals into a grid or change the flow of fluid over time.
As to claim 12, Shim discloses the method of claim 7. However, Shim does not specifically teach wherein the reference collision rule is an collision rule ri satisfying the first constraint under a given reference flow velocity and a given reference temperature, as a probability distribution of a particle with respect to a velocity of the particle, as for a set of discretized particle velocity {vi | i = 1, 2, …, q} having a given number of elements q.
Shim KR teaches wherein the reference collision rule is an collision rule ri satisfying the first constraint under a given reference flow velocity and a given reference temperature, as a probability distribution of a particle with respect to a velocity of the particle, as for a set of discretized particle velocity {vi | i = 1, 2, …, q} having a given number of elements q, (Shim KR, Page 2, Also, the probability that a particle with a given velocity exists at any given time and position is expressed as a floating point. Particles cross the lattice points at every unit time interval. Likewise, the rearrangement rule that assumes the collision of particles at every unit time interval and re-determines the probability distribution of the particle velocity after each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shim to incorporate the teachings of Shim KR wherein the reference collision rule is an collision rule ri satisfying the first constraint under a given reference flow velocity and a given reference temperature, as a probability distribution of a particle with respect to a velocity of the particle, as for a set of discretized particle velocity {vi | i = 1, 2, …, q} having a given number of elements q. Doing so enables the use of the relocation rule to determine the probability distribution of the particle velocity after each collision in consideration of the total collision distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to KWASI GYENING AFRIFA whose telephone number is (571)
272-2740. The examiner can be normally reached on M-F 7:30 – 5:00 PM ET with IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Omar Fernandez Rivas can be reached on (571) 272-7952. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWASI GYENING AFRIFA/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128